Citation Nr: 0530336	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from August 31, 
1998, to November 11, 2002.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from November 12, 2002, forward.

3.  Entitlement to an effective date prior to August 31, 
1998, for an award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Fort Harrison, Montana.  In June 1999, the RO 
granted service connection for PTSD and assigned an initial 
10 percent rating, from August 31, 1998.  

In March 2003, the RO assigned an initial evaluation of 30 
percent for PTSD, from August 31, 1998.  In November 2003, 
the RO assigned an evaluation of 50 percent for PTSD, 
effective November 12, 2002.  

In July 2003, the veteran appeared at the Fort Harrison RO 
and testified before a Hearing Officer.  A transcript of the 
hearing is of record.  

In January 2004, the RO granted entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU), effective November 12, 
2002.  In a September 2005 Brief in Support of Appeal, the 
veteran argues for an earlier effective date for his TDIU.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.

The issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  From August 31, 1998, to November 11, 2002, the veteran's 
PTSD resulted in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  From November 12, 2002, forward, the veteran's PTSD has 
resulted in no more than occupational and social impairment 
with reduced reliability and productivity.

3.  The veteran's PTSD does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, from August 31, 1998, to November 11, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, from November 12, 2002, forward, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's PTSD.  38 
C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters to the 
veteran from the RO dated in October 2002 and March 2004.  He 
was told of what was required to substantiate his increased 
rating claim and of his and VA's respective duties, and was 
asked to submit evidence and/or information to the RO.

The RO's letters were provided to the veteran after the 
initial adjudication of the claim.  Any defect, however, with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected.  The evidence received after the issuance of the 
October 2002 notice letter was afforded proper subsequent VA 
process, and no evidence was received after the March 2004 
letter.  The appeal has been pending for several years, 
during which the claims file received substantial evidence, 
and the veteran testified at a personal hearing at the RO.  
Accordingly, the veteran was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains all available, identified records 
pertinent to the claim, including the veteran's non-VA 
medical records, VA medical records, Social Security 
Administration (SSA) records, and VA examination 
reports/addenda dated in November 1998, December 1998, 
September 2001, November 2002, December 2002, and November 
2003.  In January 2004, the veteran stated he had nothing 
further to submit, and he did not reply to the March 2004 
duty to assist letter with any additional information or 
evidence requiring further development.

In November and December 1998 VA examination addenda reports, 
it is noted the veteran's initial examination was on 
September 16, 1998.  This, however, appears to be a reporting 
error by the VA examiner, who was necessarily referring to 
the November 16, 1998 VA examination, which is noted to be an 
"Original SC" examination.  The record contains an original 
examination request dated November 6, 1998.    


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 
9411, in accordance with the General Rating Formula for 
Mental Disorders.  Under that formula, VA's Schedule for 
Rating Disabilities provides that a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.

A 100 percent rating is warranted for total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2004).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorder, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).

The Board has reviewed all the evidence of record, keeping in 
mind that the Court issued important guidance in the 
application of the psychiatric rating criteria.  The Court 
held that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court also stated that the analysis should not 
be limited solely to whether the claimant exhibits the 
symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

For the period from August 31, 1998, to November 11, 2002, 
the evidence shows the severity of the veteran's PTSD is 
appropriately rated by the currently assigned 30 percent 
rating and that a higher rating is not warranted for any 
period within the time frame in question because the evidence 
does not show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

At VA examination in November 1998 a GAF score of 55 was 
assigned to the veteran's PTSD, indicating moderate symptoms.  
No impairment of concentration or attention span was noted, 
and his memory appeared to be functionally intact.  His 
affect was slightly blunt, but he smiled spontaneously on 
several occasions.  The veteran's thinking was logical and 
goal-oriented, with no evidence of an underlying thought 
disorder.  In a December 1998 addendum, a GAF score of 70 was 
assigned, indicating mild symptoms, after excluding the 
veteran's limited functioning secondary to an "elective 
lifestyle," also described as a personality disorder.

The VA treatment records dated from 1999 to 2000 reflect a 
level of functioning consistent with the above-cited 
evidence.  The GAF scores reflect a range from 50 to 65, 
consistent with mild to moderate symptoms, and mental status 
examinations were essentially unremarkable.  The veteran's 
most significant concern was chronic sleep impairment.

In August 2001, SSA completed a mental residual functional 
capacity assessment.  In 20 separate areas of ability 
involving understanding, memory, concentration, social 
interaction, and adaptation, the veteran demonstrated no 
significant limitation in 17 areas of ability and moderate 
limitation in 3 areas of ability (involving interacting with 
others and setting realistic goals).

At VA examination in September 2001, the veteran reported 
interacting with friends and attending functions, such as gun 
shows.  He mentioned enjoying visits to the library and 
dining out, as well as enjoying photography and shooting 
trap.  The veteran's mental status examination was 
essentially unremarkable, and the examiner described the PTSD 
symptoms as fairly mild.  A GAF score of 55-60 was assigned 
based solely on PTSD symptoms, and the examiner noted that 
the PTSD symptoms do not appear to be of such severity as to 
fully account for the veteran's unemployed status.  According 
to the examiner, the most significant symptom appeared to be 
impacted sleep, which is found to be consistent with a 30 
percent rating.  

Also of record is a statement from James N. Burkholder, M.D., 
dated in May 2001.  Dr. Burkholder reported that he had been 
treating the veteran for more than three years for diagnoses 
of PTSD and rule out bipolar disorder.  He noted that 
according to a social worker, Mr. Carroll Jenkins, the 
veteran was unemployable and had been assigned a GAF of 45.  
Dr. Burkholder stated that the veteran was continually 
symptomatic of sleep loss and a bipolar disorder which was 
being treated on a routine basis.  Thereafter, Carroll 
Jenkins, MSW, reported in June 2002 that the veteran' 
symptoms included flashbacks, distressing recollections, 
avoidant feelings, poor memory, detachment, restricted 
affect, anger outbursts, startle response, poor 
concentration, hypervigilance, sleepless, and unable to work.  
Mr. Jenkins assigned a GAF of 40.

With respect to the statements of Dr. Burkholder and Mr. 
Jenkins, there is no indication that either reviewed the 
veteran's claims folder, whereas the claims folder was 
reviewed by the VA examiners.  Additionally, Dr. Burkholder 
did not respond to the RO's request for complete copies of 
his treatment records of the veteran dated since 1998.  In 
his May 2001 statement, he essentially summarized the 
findings of Mr. Jenkins.  Accordingly, the Board concludes 
that the findings and opinions of the VA examiners are more 
persuasive.

For the period from November 12, 2002, forward, the evidence 
shows the severity of the veteran's PTSD is appropriately 
rated by the currently assigned 50 percent rating and that a 
higher rating is not warranted for any period within the time 
frame in question because the evidence does not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.           

At VA examination on November 18, 2002, the veteran reported 
social activity similar to that previously reported, such as 
spending time with friends, hunting, watching movies, and 
going to restaurants.  His memory appeared to be functionally 
intact, and his thinking was logical and goal-oriented.  The 
examiner explained that it is difficult to determine the 
degree to which the veteran's elected lifestyle has affected 
his limitation of functioning; therefore all symptoms were 
attributed to PTSD for the assignment of a GAF score of 55.  
Again, the primary difficulty centered around a chronic sleep 
problem.  In a December 2002 addendum, the examiner revised 
the GAF score to 60, stating that the veteran's personality 
style is such that it would significantly limit his social 
functioning and that this would be separate from PTSD.  The 
revised GAF score of 60 would be more descriptive of the 
veteran's functioning based solely on PTSD, according to the 
examiner.

A treatment update summary dated in August 2003 from Carroll 
Jenkins, MSW, includes a GAF score of 40.  The veteran's 
current symptoms were listed as flashbacks, distressing 
recollections, avoidant feelings, poor memory, detachment, 
restricted affect, anger outbursts, startle response, poor 
concentration, hypervigilance, sleepless, and unable to work.  

At VA examination in November 2003, the veteran denied 
experiencing depression or suicidal thoughts.  He was 
oriented in all three spheres, and although he expressed 
anger and resentment, a history of violence was denied.  The 
veteran also demonstrated poor judgment, but such is a 
symptom of the currently assigned 50 percent rating.  A GAF 
score of 42 was assigned, consistent with serious symptoms.    

The Board has considered the statements of the veteran, 
including those of his representative, but neither the Board 
nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis or opinion.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In this case, the VA examination reports show a severity of 
PTSD consistent with other competent evidence of record and, 
together, the evidence establishes the currently assigned 
ratings for PTSD are sufficient.  Most notably, the evidence 
reflects the veteran's repeated descriptions of his 
interests, social interaction, and daily activities, which 
tend to show a significant level of functioning entirely at 
odds with the criteria for a higher rating.

The veteran argues that because his symptoms cannot be 
differentiated between his PTSD and his personality 
disorder/lifestyle, all of his symptoms should be attributed 
to his service-connected PTSD.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In this case, however, even after 
attributing all of the veteran's mental disorder symptoms to 
his PTSD, the severity of his symptomatology does not warrant 
a higher rating for any period.      

Finally, with regard to occupational impairment, it is noted 
that although the veteran has been granted entitlement to a 
TDIU, effective November 12, 2002, such an award was based on 
multiple service-connected disabilities, and consideration 
may have also be given to the veteran's level of education, 
special training, and previous work experience.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   

Extraschedular

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  There is no evidence showing the 
veteran has required any period of hospitalization due to his 
PTSD; his treatment is on an outpatient basis only.  While he 
essentially contends that his PTSD causes marked interference 
with employment, the mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b)(1).  See 
VAOPGCPREC 6-96.  The Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran does not have any symptoms from his 
PTSD that are unusual or are different from those 
contemplated by the schedular criteria, which already 
compensate for average impairment of earning capacity.  
38 U.S.C.A. § 1155.  In the absence of evidence presenting 
such exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; his disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD, from August 31, 1998, to November 11, 2002, is denied.

Entitlement to a rating in excess of 50 percent for PTSD, 
from November 12, 2002, forward, is denied.


REMAND

Unfortunately, remand is required in order to accord due 
process.  In the rating decision of June 1999, the RO granted 
service connection for PTSD, effective from August 31, 1998.  
In a statement received at the RO in July 1999, the veteran 
stated that he wished to appeal that decision and requested 
an earlier effective date.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Review the veteran's claim for 
entitlement to an effective date prior to 
August 31, 1998, for an award of service 
connection for PTSD.  If the 
determination remains adverse to him, 
furnish a statement of the case on this 
issue to him and his representative. 
Notify them of the time limit within 
which an adequate substantive appeal must 
be filed in order to perfect an appeal of 
this issue and secure appellate review by 
the Board.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


